DETAILED ACTION
The amendment and RCE filed on 11/08/2021 has been entered and fully considered. Claim 3 is canceled. Claims 1-2 and 4-12 are pending. Claims 6-10 have been withdrawn from consideration. Claims 1-2, 4-5 and 11-12 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner establishes a rejection under 35 U.S.C. 112(b), and maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urinalysis (Lab Tests Online 2016) in view of Feng (US 2005/0021419) and Garin et al. (WO 2017/109171) (Garin).
Regarding claim 1, Urinalysis discloses a disease screening processor, for ordering a urine test online, comprising: 
a storage unit storing sample information for each of a plurality of urine samples sent from subjects, which are respectively stored in sample containers (page 1, order your test online),
a center selection unit selecting an analysis center among a plurality of analysis centers (page 1, Over 3500 locations to choose from), for each of a number of urine samples among the urine samples having a same disease type to be screened based on the disease types (page 4, to screen for and/or help diagnose conditions such as a urinary tract infections, kidney disorders, liver problems, diabetes or other metabolic 
a processing unit performing a process step of sending the number of sample container to the analysis center (page 2, Over 3500 locations to choose from),
a network interface controller (page 2, Over 3500 locations to choose from), and
a processor coupled to the storage unit and the network interface controller, the
processor programmed to:
send inquiries via the network interface controller to each of a plurality of analysis centers requesting availability information indicating a capacity of samples to be analyzed (page 2, Over 3500 locations to choose from),
receive via the network interface controller first analysis center information from each of the analysis centers indicating a number of samples in response to the respective inquiry (page 2, Over 3500 locations to choose from).
Urinalysis does not specifically teach 
the processor programmed to:
receive via the network interface controller second analysis center information from each of the analysis centers indicating a price estimate for analyzing samples in response to the respective request for price estimate,
select an analysis center, among the plurality of analysis centers, for each of a predetermined number of urine samples among the urine samples having a same cancer type to be screened based on the cancer types and the first analysis center information and the second analysis center information received via the network interface controller transmitted from each analysis center, the predetermined number of urine samples is greater than one, the analysis center receiving the predetermined number of sample containers containing the urine samples to be dispensed for the 
count a number of the sample containers for each of the plurality of cancer types and determine whether the number of sample containers is equal to the number in the first analysis center information,
wherein the predetermined number of sample containers are sent to the analysis center upon determining the number of sample containers is equal to the number in the first analysis center information.
However, the underline technical issue is to send out the sample containers for analysis based on C2B (Consumer to Business) model.  Feng teaches online C2B model, the processing unit collects and allocates a predetermined number of consumer orders to a manufacturer and negotiates prices with the manufacturer (Fig. 3-4, par [0043]-[0048][0054]). In particular, Feng teaches a processor programmed to:
send inquiries via the network interface controller to each of a plurality of manufacturers requesting availability information indicating a capacity of orders to be manufactured (par [0043][0047]),
receive via the network interface controller first manufacturer information from each of the manufacturers indicating a number of orders in response to the respective inquiry (par [0043][0047]),
receive via the network interface controller second manufacturer information from each of the manufacturers indicating a price estimate for orders in response to the respective request for price estimate (Fig. 4, par [0045]),
select a manufacturer, among the plurality of manufacturers, for each of a predetermined number of orders having a same type to be manufactured based on the order types and the first analysis center information and the second analysis center information received via the network interface controller from each manufacturer (par [0047]), the predetermined number of orders is greater than one, the manufacturer receiving the predetermined number of orders for the same order type, filling the order for the same order type (par [0046][0050]), and

wherein the predetermined number of orders are sent to the manufacturer upon determining the number of orders is equal to the number in the first analysis center information (par [0048] [0054]).
Feng teaches that “Basically, the C2B method of the present invention is good at providing a marketing platform for handling on those invention products before mass production. However, after a well-planned operation of the present invention, the marketing powers of the inventors are greatly increased by direct communication with the consumers through the C2B network, and that the purchasing powers of the consumers will be large enough and the demands for goods are more frequently and regularly. Then, the logistic of goods becomes well organized, the new design or invention products of daily live such as toys, luxuries apparels and fresh food will also be purchased through this C2B method. Specifically, Some extra requirements and better qualities can be required due to the large volume of orders generate from this method” (par [0054]). 
At time before the filing, it would have been obvious to one of ordinary skill in the art to incorporate Feng’s C2B model into Urinalysis’ processor, by modifying the processor coupled to the storage unit and the network interface controller, the processor programmed to:
send inquiries via the network interface controller to each of a plurality of analysis centers requesting availability information indicating a capacity of samples to be analyzed (par [0043][0047]),
receive via the network interface controller first analysis center information from each of the analysis centers indicating a number of samples in response to the respective inquiry (par [0043][0047]),
receive via the network interface controller second analysis center information from each of the analysis centers indicating a price estimate for analyzing samples in response to the respective request for price estimate (Fig. 4, par [0045]),

count a number of the sample containers for each of the plurality of cancer types and determine whether the number of sample containers is equal to the number in the first analysis center information (par [0044]),
wherein the predetermined number of sample containers are sent to the analysis center upon determining the number of sample containers is equal to the number in the first analysis center information (par [0048] [0054]), in order to better coordinate the services.
	Urinalysis does not specifically teach that the disease is a cancer. However, Garin teaches diagnose cancer type by measuring the levels of biomarkers in urine (cancer diagnosis and/or prognosis, wherein the cancer is of a urinary tract or organ) (abstract, page 4). At time before the filing it would have been obvious to one of ordinary skill in the art to diagnose cancer type by measuring the levels of biomarkers in urine, in order to treat/diagnose cancer.
Regarding claim 2, since the urine collection container has labels that contains information of the subject, it would have been obvious to one of ordinary skill in the art to use a display processing unit coupled to a display which causes the display to display an image of a urine collection container; the image being sent from a user device (e.g.  a cell phone) of the subject, in order to trace the sample.
Regarding claim 4, Urinalysis discloses a transmission/ reception unit receiving an analysis result from the analysis center and transmitting a result of a risk assessment for the cancer to a user device of the subject; the result of the risk assessment being 
Regarding claim 5, Garin teaches that wherein: the analysis result is a quantitative value of the urinary tumor marker for the cancer, the cancer screening processor assesses a risk of the cancer by comparing a prediction value needed for the risk assessment for the cancer with a threshold value, the prediction value being calculated on the basis of the quantitative value, and the threshold value is determined by the prediction values in the past and a group of the prediction values of healthy people and cancer patients (page 64, lines 12-24).
Regarding claim 11, Garin teaches that wherein an analysis result in the analysis center is a quantitative value of the urinary tumor marker (page 64, lines 12-24);
the cancer screening processor further comprising:
a plurality of independent quantitative value storage devices, each quantitative value storage device corresponding to a quantitative value (reference value) of a urinary tumor marker for a cancer type  prediction value calculation devices (page 64, lines 12-24), prediction value storage devices, and risk assessment devices (page 64, lines 12-24); 
wherein each of the devices corresponds to a cancer type (page 64, lines 12-24), 
wherein each of the prediction value (reference value) calculation devices calculates a prediction value necessary for a risk assessment for a cancer type on the basis of a combination of the quantitative values (page 64, lines 12-24),
wherein the prediction value needed for a risk assessment is calculated for the cancer type corresponding to the prediction value storage device (page 65, line 1-12),
wherein each of the prediction value storage devices stores the prediction value necessary for a risk assessment for the cancer type corresponding to the prediction value storage device (page 65, lines 1-12), and
wherein each of the risk assessment devices assesses a risk of a cancer by comparing the prediction value for the cancer type corresponding to the risk assessment device itself with a threshold value for the cancer type (page 65, lines 1-12).
Regarding claim 12, Garin teaches that wherein
.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that “However, “[o]ver 3500 locations to choose from” seems to merely indicate the subject from which the sample is taken may choose a lab testing location. Urinalysis is silent as to disclosing a processor selecting an analysis center among the plurality of analysis centers based on information received from the analysis centers. Additionally, Urinalysis is silent as to disclosing a network interface controller receiving such information and a processor that is programmed to select the analysis center.” (remark, page 11).
Examiner respectfully disagrees. Urinalysis discloses that the online system selects an analysis center “Over 3500 locations to choose from.”(page 1). Thus, Urinalysis discloses "a center selection unit selecting an analysis center, among a plurality of analysis centers. Urinalysis further disclose that the urine screen test is “for and/or help diagnose conditions such as a urinary tract infections, kidney disorders, liver problems, diabetes or other metabolic conditions, to name a few” (page 4). Thus, Urinalysis discloses a processor selecting an analysis center among the plurality of analysis centers based on information received from the analysis centers. Additionally, Urinalysis discloses a network interface controller receiving such information and a processor that is programmed to select the analysis center.
Applicant argues that “Additionally, Urinalysis is also silent as to disclosing “a processor [...] programmed to: select an analysis center, [...] based on the cancer types and the first analysis center information and the second analysis center information received via the network interface controller from each analysis center,” as set forth in claim 1. No such selection is disclosed in Urinalysis, whether by the subject or the system itself. Further, even assuming for the sake of argument that such a selection is inherent, which it is not, Urinalysis is silent as to selecting an analysis center “based on 
Further the Office acknowledges Urinalysis does not specifically teach that the number of samples having a same disease type is a predetermined number, and performing a process step of sending the predetermined number of sample containers to the analysis center upon determining the number of sample containers is equal to a number in the analysis center information transmitted from the analysis center. Office Action, p. 2. Rather, Feng is relied upon for allegedly curing the deficiencies. However, resort to Feng does not cure the deficiencies in Urinalysis.” (remark, page 12-13).
This argument is not persuasive. Urinalysis does not specifically teach 
the processor programmed to:
receive via the network interface controller second analysis center information from each of the analysis centers indicating a price estimate for analyzing samples in response to the respective request for price estimate,
select an analysis center, among the plurality of analysis centers, for each of a predetermined number of urine samples among the urine samples having a same cancer type to be screened based on the cancer types and the first analysis center information and the second analysis center information received via the network interface controller transmitted from each analysis center, the predetermined number of urine samples is greater than one, the analysis center receiving the predetermined number of sample containers containing the urine samples to be dispensed for the same cancer type, analyzing a urinary tumor marker in the dispensed urine samples for the same cancer type, and
count a number of the sample containers for each of the plurality of cancer types and determine whether the number of sample containers is equal to the number in the first analysis center information,
wherein the predetermined number of sample containers are sent to the analysis center upon determining the number of sample containers is equal to the number in the first analysis center information.
However, the underline technical issue is to send out the sample containers for analysis based on C2B (Consumer to Business) model.  Feng teaches online C2B 
send inquiries via the network interface controller to each of a plurality of manufacturers requesting availability information indicating a capacity of orders to be manufactured (par [0043][0047]),
receive via the network interface controller first manufacturer information from each of the manufacturers indicating a number of orders in response to the respective inquiry (par [0043][0047]),
receive via the network interface controller second manufacturer information from each of the manufacturers indicating a price estimate for orders in response to the respective request for price estimate (Fig. 4, par [0045]),
select a manufacturer, among the plurality of manufacturers, for each of a predetermined number of orders having a same type to be manufactured based on the order types and the first analysis center information and the second analysis center information received via the network interface controller from each manufacturer (par [0047]), the predetermined number of orders is greater than one, the manufacturer receiving the predetermined number of orders for the same order type, filling the order for the same order type (par [0046][0050]), and
count a number of the orders for each of the plurality of order types and determine whether the number of orders is equal to the number in the first analysis center information (par [0044]),
wherein the predetermined number of orders are sent to the manufacturer upon determining the number of orders is equal to the number in the first analysis center information (par [0048] [0054]).
Feng teaches that “Basically, the C2B method of the present invention is good at providing a marketing platform for handling on those invention products before mass production. However, after a well-planned operation of the present invention, the marketing powers of the inventors are greatly increased by direct communication with the consumers through the C2B network, and that the purchasing powers of the consumers will be large enough and the demands for goods are more frequently and regularly. Then, the logistic of goods becomes well organized, the new design or invention products of daily live such as toys, luxuries apparels and fresh food will also be purchased through this C2B method. Specifically, Some extra requirements and better qualities can be required due to the large volume of orders generate from this method” (par [0054]). 
At time before the filing, it would have been obvious to one of ordinary skill in the art to incorporate Feng’s C2B model into Urinalysis’ processor, by modifying the processor coupled to the storage unit and the network interface controller, the processor programmed to:
send inquiries via the network interface controller to each of a plurality of analysis centers requesting availability information indicating a capacity of samples to be analyzed (par [0043][0047]),
receive via the network interface controller first analysis center information from each of the analysis centers indicating a number of samples in response to the respective inquiry (par [0043][0047]),
receive via the network interface controller second analysis center information from each of the analysis centers indicating a price estimate for analyzing samples in response to the respective request for price estimate (Fig. 4, par [0045]),
select an analysis center, among the plurality of analysis centers, for each of a predetermined number of urine samples among the urine samples having a same cancer type to be screened based on the cancer types and the first analysis center information and the second analysis center information received via the network interface controller transmitted from each analysis center (par [0047]), the predetermined number of urine samples is greater than one, the analysis center receiving the predetermined number of sample containers containing the urine samples to be dispensed for the same cancer type, analyzing a urinary tumor marker in the dispensed urine samples for the same cancer type (par [0046]), and
count a number of the sample containers for each of the plurality of cancer types and determine whether the number of sample containers is equal to the number in the first analysis center information (par [0044]),


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797